Citation Nr: 1710328	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  03-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for defective vision, secondary to a fracture of the frontal skull and bilateral orbit, currently rated as 20 percent disabling prior to October 2, 2005 and 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to November 1973.

This case is before the Board of Veterans' Appeals (the Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2008, the Board denied the Veteran's claim for an increased rating for defective vision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in April 2011 setting aside the Board's denial of the increased rating claim and remanding the appeal.  The appeal returned to the Board for additional appellate action and was remanded for further development in September 2011, January 2013, July 2015, and July 2016.  



FINDINGS OF FACT

1.  For the period prior to October 2, 2005, the Veteran's defective vision is manifested by bilateral concentric contraction of the visual field to 60 degrees but not to 45 degrees, constant diplopia in two individual and separate areas of the same eye, but not to central 20 degrees, and the equivalent visual acuity of 10/200 in one eye and 20/50 in the other.

2.  For the period beginning October 2, 2005, the Veteran's defective vision is manifested by bilateral concentric contraction of visual field to 45 degrees but not to 30 degrees, constant diplopia in two individual and separate areas of the same eye, but not to central 20 degrees, and the equivalent visual acuity of 10/200 in one eye and 20/70 in the other.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 40 percent, but not higher, for defective vision secondary to fracture of frontal skull and bilateral orbital, prior to October 2, 2005 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6090 (2008).

2.  The criteria for entitlement to a disability evaluation of 50 percent, but not higher, for defective vision secondary to fracture of frontal skull and bilateral orbital, beginning October 2, 2005 are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.84a , Diagnostic Codes 6080, 6090.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with remand orders of the Board.  In remands dated in September 2011, January 2013, July 2015, and July 2016, the Board ordered that updated records of VA and private treatment should be obtained and added to the claims file.  VA was also directed to provide the Veteran a VA examination setting forth the areas and specifics of his diplopia, obtain the visual field charts accompanying past examinations, and identify and explain any discrepancies between past and more recent examinations.  In response to the Board's remands, the Veteran's VA records were obtained and added to the claims file and no additional private records were identified by the Veteran.  VA eye examinations were conducted in October 2011 and August 2014 with the accompanying visual field charts added to the record.  A VA examination addendum opinion was also obtained in October 2016; the opinion states that the Veteran's examinations are consistent with one another (though the results of a 2004 examination may have been misinterpreted).  The October 2016 addendum opinion also notes that the Veteran manifests diplopia in all fields of gaze except the central 20 degrees.  As discussed below, this statement clearly establishes that the Veteran has diplopia in two separate areas of the same eye.  The claim was most recently readjudicated in a December 2016 supplemental statement of the case (SSOC) and VA has therefore complied with the Board's remand orders. 


Increased Rating Claim

Service connection for defective vision secondary to a fracture of the frontal skull and bilateral orbit was granted in a July 1982 rating decision with an initial noncompensable evaluation assigned effective May 14, 1982.  The February 2003 rating decision on appeal continued the noncompensable evaluation.  In April 2004, an increased 20 percent rating was assigned effective September 17, 2002.  Four years later, in a July 2008 rating decision, an increased 30 percent evaluation was assigned effective October 2, 2005.  The Veteran's defective vision is therefore currently rated as 20 percent disabling prior to October 2, 2005 and 30 percent disabling thereafter. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations direct that evaluation of visual impairment is rated based on three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75 (2016).  In this case, the evidence indicates impairment to all three areas of the eye.  Additionally, the criteria for rating disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when a claim was filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective on December 10, 2008, are not applicable.

Turning first to the period prior to October 2, 2005, the Veteran is currently in receipt of a 20 percent evaluation under Diagnostic Code 6080 pertaining to bilateral concentric contraction of visual field to 60 degrees but not to 45 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  Upon VA examination in October 2002, the Veteran manifested mild generalized suppression of the visual field in both eyes, nearly full.  Field of vision testing showed concentric contraction of 46.375 in the right eye, and 48 in the left eye.  The Veteran also had corrected visual acuity of 20/20 in both eyes.  The February 2004 VA examination field of vision testing showed concentric contraction of 58.25 in the right eye and 59.125 in the left eye.  Visual acuity without correction was to 20/20 in the right eye and 20/25 in the left eye with corrected visual acuity of 20/20 in both eyes.  These objective findings do not support a disability rating in excess of 20 percent based on impairment of the visual field.  Bilateral concentric contraction of the visual field to 60 degrees but not to 45 degrees warrants a 20 percent evaluation under Diagnostic Code 6080 (2008).  

The Board must also consider whether an increased rating is warranted based on impairment to muscle function and diplopia (double vision), per 38 C.F.R. § 4.84a, Diagnostic Code 6090.  Under this diagnostic code, if diplopia exists within the central 20 degrees of vision the equivalent visual acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is the equivalent of visual acuity of 15/200 when down, 20/100 when lateral and 20/70 when up.  Diplopia from 31 degrees to 40 degrees is the equivalent of 20/200 visual acuity when down, 20/70 when lateral and 20/40 when up.  38 C.F.R. § 4.84a, Diagnostic Code 6090 (2008).  

The notes accompanying Diagnostic Code 6090 provide additional guidance for rating diplopia.  Specifically, the ratings under this code apply to only one eye.  Ratings are not applied for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present and there is also ratable impairment of visual acuity or field of vision of both eyes, the above diplopia ratings will be applied to the poorer eye while the better eye is rated according to the best corrected visual acuity or visual field.  38 C.F.R. § 4.84a , Diagnostic Code 6090, Note (2).  In essence, the rating criteria for diplopia establish an equivalent visual acuity to the degree of diplopia present, with that acuity then utilized in applying the table for rating central visual acuity impairment. 

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (3).  Finally, when diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (4).

The Board finds that an increased rating is warranted for the period prior to October 2, 2005 based on impairment to muscle function of the eyes due to diplopia.  The February 2002 and October 2004 VA examinations confirm that the Veteran has corrected distance vision to 20/20 in both eyes, with neither eye being poorer or better than the other.  The Veteran clearly manifested diplopia in all fields except the primary gaze, i.e. central 20 degrees.  This interpretation of the 2002 and 2004 examination reports was recently confirmed in the October 2016 VA addendum medical opinion.  Application of Diagnostic Code 6090 shows that the Veteran has the equivalent of 15/200 visual acuity in one eye based on diplopia in all degrees except the central degree of vision.  Note (4) is also for application in this case, as the Veteran has diplopia in two individual and separate areas of the same eye based on the finding diplopia is present "in all fields of gaze with the exception of the central 20 degrees;" therefore, the equivalent visual acuity is taken one step worse to 10/200.  

The other eye, while manifesting corrected distance vision to 20/20 is also adjusted by application of Diagnostic Code 6080.  As one eye was rated according to diplopia and impairment of muscle function, the other eye is rated according to the best corrected visual acuity or visual field.  As noted above, the evidence establishes that the Veteran's visual field showed average contraction between 45 and 60 degrees.  Under Diagnostic Code 6080, unilateral contraction of this amount warrants a 10 percent rating or is rated as 20/50.  Under 38 C.F.R. § 4.84a, Table V, visual acuity in one eye of 10/200 and visual acuity in the other eye of 20/50 warrants a 40 percent evaluation.  Therefore, the Veteran's defective vision is appropriately rated as 40 percent disabling prior to October 5, 2005. 

Turning to the period beginning October 2, 2005, the Board finds that an increased rating of 50 percent, but not higher, is also warranted based on equivalent visual acuity due to the presence of diplopia and contraction of the visual field.  The Veteran's most severe visual impairment during this period was demonstrated upon VA examination in October 2005.  At that time, he manifested corrected distance vision to 20/20 in the right eye and 20/25 in the left eye.  Contraction of the visual field was present to 33.5 degrees in the right eye and 31.75 in the left eye.  Diplopia was again present in all fields of gaze except the central 20 degrees.  The Board observes that while the Veteran's vision was also examined in VA examinations dated in October 2011 and August 2014, no contraction or loss of visual field was observed by the examiners and the Veteran's diplopia was similarly measured to include all peripheral fields except to the central 20 degrees.  Although the Veteran reported that he develops central diplopia "if he reads for too long," the August 2014 VA examiner clearly noted that central diplopia was not present at the examination and the Veteran "does not have central diplopia."  The Board finds that the medical evidence in this case, based on objective testing, is more probative than the Veteran's lay statements.  The Veteran is competent to report the symptoms he experiences, but a determination regarding central diplopia at 20 degrees is a precise and measurable manifestation of the service-connected disability and the medical evidence is more probative regarding whether it is present in this case. 

As with the period discussed above, Diagnostic Code 6090 shows that the Veteran has the equivalent of 15/200 visual acuity in one eye based on diplopia in all gazes and degrees except the central degree of vision.  The Veteran again manifests diplopia in two individual and separate areas of the same eye, and under Note (4) the equivalent visual acuity of one eye is taken one step worse to 10/200.  Regarding the other eye, corrected distance vision was bilaterally measured to 20/20 during the October 2005 and October 2011 VA examinations (and "20/40 or better" at the August 2014 VA examination), but applying Diagnostic Code 6080 for visual field contraction is appropriate and will result in a higher rating.  The October 2005 VA examination indicates contraction of the visual field to 33.5 degrees in the right eye and 31.75 in the left eye.  This corresponds to concentric contraction of the visual field to 45 degrees but not 30 degrees under Diagnostic Code 6080 and is rated as 30 percent bilaterally or as 20/70 equivalent visual acuity.  Under 38 C.F.R. § 4.84a, Table V, vision in one eye to 10/100 and to 20/70 in the other eye warrants a 50 percent evaluation.  

The Board has considered whether there is any other schedular basis for granting higher ratings, to include on the basis of impairment to visual acuity and visual field contraction and/or loss, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt and has determined that the Veteran's service-connected defective vision is properly rated as 40 percent disabling prior to October 2, 2005 and 50 percent disabling thereafter and to this extent the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to a 40 percent rating for defective vision, secondary to a fracture of the frontal skull and bilateral orbit, prior to October 2, 2005 is granted.

Entitlement to a 50 percent rating for defective vision, secondary to a fracture of the frontal skull and bilateral orbit, from October 2, 2005 is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


